Citation Nr: 0408895	
Decision Date: 04/06/04    Archive Date: 04/16/04

DOCKET NO.  98-02 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina.


THE ISSUE

Entitlement to service connection for pancreatitis.


REPRESENTATION

Appellant represented by: The American Legion.


ATTORNEY FOR THE BOARD

J. Ashley, Law Clerk






INTRODUCTION

The veteran served on active duty from December 1985 to 
February 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which denied entitlement to service 
connection for pancreatitis.  It appears that the veteran now 
lives in New York. 

In July 2003, the RO implemented the Board's decision of 
August 2000.  In July 2003, the veteran raised additional 
claims.  The RO should take appropriate action to adjudicate 
these claims.  In any event, no other issue is before the 
Board at this time.

For reasons expressed below, this appeal is being remanded to 
the RO via the Appeals Management Center (AMC) in Washington, 
DC.  VA will notify the veteran if further action, on his 
part, is required.



REMAND

Initially, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA), was signed into law in 
November 2000 and is codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West. 2002).  Regulations 
implementing the VCAA are codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2003).  The VCAA and the 
implementing regulations are applicable to the present 
appeal.  

The Act and implementing regulations essentially eliminate 
the requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  They also require VA to notify the 
claimant and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  

A June 1997 examination report indicates that a diagnosis of 
pancreatitis was made in February 1997.  The report further 
notes that the etiology had not been determined, but that the 
high enzymatic levels in February 1997 were consistent with 
pancreatitis.  There is, however, conflicting evidence of 
record.  In a December 1996 medical record, the doctor stated 
that the etiology was unclear as to the cause of the 
veteran's abdominal pain and that it was unlikely that the 
pancreas was involved.  As neither physician's report 
specifically describes the evidence on which the opinions are 
based, it is unclear whether the review of the veteran's 
medical treatment referenced by the physicians included the 
entire evidence of record.  

In August 2000, the Board remanded the veteran's appeal for a 
more definitive opinion regarding the etiology of the 
veteran's pancreatitis.  In March 2002, the RO scheduled the 
veteran for an examination to determine the nature and 
etiology of his pancreatitis.  The veteran did not report for 
the examination.  Later in 2002, the veteran submitted a 
request for a travel board hearing.  The hearing was 
conducted in July 2003.  

Based on the veteran's testimony, the Board concludes that a 
final effort should be made to obtain a VA examination, which 
includes a comprehensive review of the veteran's claims 
folders.

The RO should arrange for the veteran to undergo VA 
examination at an appropriate VA medical facility.  The 
veteran is hereby advised that failure to report to the 
scheduled examination, without good cause, may well result in 
a denial of the claims.  See 38 C.F.R. § 3.655 (2003).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  Id.  If the veteran fails to report 
to the scheduled examination, the RO must obtain and 
associate with the claims file copies of any notice(s) of the 
date and time of the examination sent to the veteran by the 
pertinent VA medical facility.  

To ensure that all due process requirements are met, prior to 
arranging for the veteran to undergo examination, the RO 
should give the veteran another opportunity to present 
information and/or evidence pertinent to the claim on appeal.  
The RO's notice letter to the veteran should explain that he 
has a full one-year period for response.  See 38 U.S.C.A § 
5103(b)(1) (West 2002); see also Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 701, 117 Stat. 2651, ___ (Dec. 
16, 2003) (to be codified at 38 U.S.C.A. § 5103(b)(3)) 
(amending the relevant statute to clarify that VA may make a 
decision on a claim before the expiration of the one-year 
notice period).  After providing the appropriate notice, the 
RO should attempt to obtain any additional evidence for which 
the veteran provides sufficient information, and, if needed, 
authorization, following the procedures prescribed in 
38 C.F.R. § 3.159 (2003).  

In light of these circumstances, this case is REMANDED to the 
RO via the AMC, in Washington, D.C. for the following 
actions:

1.  The RO should furnish to the veteran 
a letter providing notification of the 
VCAA and the duties to notify and assist 
imposed thereby, specifically as regards 
the claim appeal.  The letter should 
include the following: (1) the evidence 
that is needed to substantiate the claim; 
(2) the evidence, if any, to be obtained 
by the VA; (3) the evidence, if any, to 
be provided by the claimant; and (4) a 
request by the VA that the claimant 
provide any evidence in the claimant's 
possession that pertains to this claim. 

2.  If the veteran responds, and based on 
a review of the veteran's testimony 
before the Board in July 2003, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the procedures set forth in 38 
C.F.R. § 3.159 (2003).  All records 
and/or responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran of the records 
that were not obtained, explain the 
efforts taken to obtain them, and 
describe further action to be taken.

3.  Upon completion of the above 
development, the RO should schedule the 
veteran for a VA examination by a 
physician with the appropriate expertise 
to determine the nature, extent and 
etiology of the veteran's abdominal pain 
and any pancreatitis condition found to 
be present.  The veteran should be 
properly notified of the date, time, and 
place of the examination in writing.  The 
claims folder must be made available to 
and reviewed by the examiner.  All 
indicated testing should be conducted, 
and a complete history should be elicited 
and all current manifestations of the 
veteran's abdominal pain should be 
described.  

Based upon the documented history and the 
examination results, the examiner should 
provide an opinion with respect to 
whether it is at least as likely as not 
that the veteran's pancreatitis (if any) 
is etiologically related to the veteran's 
service from December 1985 to February 
1997.  The rationale for all opinions 
expressed must be clearly set forth by 
the examiner in the examination report.

4.  If the veteran fails to report to the 
scheduled examination, the RO should 
obtain and associate with the record 
copies of any notice(s) of the date and 
time of the examination sent to the 
veteran by the pertinent VA medical 
facility.  

5.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  The RO must also review the claims 
file to ensure that any additional 
notification and development required by 
the VCAA has been accomplished.  

7.  Then, the RO should readjudicate the 
issue on appeal.  If the benefit sought 
on appeal is not granted to the veteran's 
satisfaction, the RO should issue a 
supplemental statement of the case and 
afford the veteran and his representative 
an appropriate opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  The 
appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


		
John J. Crowley	
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


